DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-28 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2021 and 2/21/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Terminal Disclaimer
A terminal disclaimer filed 03/09/2022 has effectively overcame a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
Reasons for Allowance
A previous related US pat 11146637 with extended prosecution history and similar claim language was found allowable has been considered and included a reference in this correspondence.
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as recited on 03/09/2022. 
The following is an examiner' s statement of reasons for allowance:
Naidoo et al (US pub, 2014/0232861) teaches systems and methods for the remote verification and monitoring of conditions surrounding an alarm signal are disclosed. In an aspect, a security system can comprise a security gateway located at a premises, wherein the security gateway is operable to detect an alarm condition and to receive video of at least a portion of the premises relating to the alarm condition, a first network coupled to the security gateway, and a second network coupled to the security gateway. 
Hanson et al (US pub, 2012/0314901) teaches fall detection and reporting technology, in which output from at least one sensor configured to sense, in a room of a building, activity 
	Hanson and Naidoo alone or in combination fails to teach the amended claims “a gateway device located at a premises; and a server device located external to the premises and configured to: receive, from the gateway device, an indication of content captured by at least one premises device located at the premises; receive data indicative of user input specifying at least one characteristic associated with a user-defined event; determine, based on the data indicative of the user input, a portion of the captured content indicative of the at least one characteristic; store searchable data associating the at least one characteristic with the portion of the captured content; and send, to a computing device associated with a user and based on a search request for content indicative of the event, data for outputting via a user interface the determined portion of the captured content” The proposed combination of references does not render obvious the recited claim language.
	For at least at least these reasons claims 1, 8, 15 and 22 are allowable. Dependent claims directly or indirectly from independent claims 1, 8, 15 and 22 and are also allowable based on their dependency on an allowable independent claim as well as for the additional feature(s) they recite. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/Primary Examiner, Art Unit 2454